Citation Nr: 1708486	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability, claimed as degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Togus, Maine.  Jurisdiction over the case was subsequently returned to the RO in Detroit, Michigan.

The case was before the Board in February 2016, at which time the Board remanded the claim of service connection for degenerative disc disease to the Agency of Original Jurisdiction (AOJ) for further development.  The RO has completed the Board's February 2016 remand directives with regard to the Veteran's claim for service connection for a degenerative disc disease, and his case has been returned to the Board.


FINDING OF FACT

The Veteran's low back disability was not manifest in service; any current low back disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a May 2007 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the August 2016 VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in February 2016.  Specifically, the Board noted the November 2013 VA examination was inadequate because it failed to address the Veteran's January and May 1989 in-service treatment for low back pain, the Veteran's October 1997 x-ray study indicating narrowing of disk spacing, or a November 2006 MRI showing degenerative disc disease.   The Board instructed that the Veteran be provided an additional VA examination to obtain an opinion regarding service connection for a low back disability.  The Veteran was provided the requested examination in August 2016, which the Board has found to be adequate, and each of the above listed items was addressed.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., tenderness in the low back area; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for Low Back Disability

The Veteran contends his current low back disability is related to his active naval service.  Specifically, he asserts that his current low back disability is a direct result of injuries sustained during his period of service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331.

The Veteran has a current diagnosis of a low back disability.  The Veteran's lay statements and service treatment records also indicate that he received treatment for low back pain while in service.  However, the record does not demonstrate an in-service incurrence or aggravation of a chronic low back disability.

The Veteran's service treatment records indicate the Veteran complained of low back pain in January1989, stating he was experienced tenderness in his tail bone and low lumbar region.  The Veteran was diagnosed with musculoskeletal pain and prescribed Naprosyn.  The Veteran received no further treatment for his symptoms.  

In May 1989, the Veteran again complained of low back pain after lifting weights.  The Veteran was diagnosed with a lower back strain and prescribed Naprosyn.  No further treatment was received.  

However, despite the isolated incidents of low back pain, the Veteran's spine and other musculoskeletal systems were normal upon exiting service in June 1991.  Further, on the Veteran's June 1991 report of medical history, the Veteran indicated he was not experiencing any recurrent back pain.  Therefore, the Board finds the Veteran's current low back disability did not manifest during his period of active service.  See Hickson, 12 Vet. App. at 253; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The record indicates the Veteran's first diagnosis of a low back disability came in 1997, when an x-ray showed narrowing of the space between the L5 and S1 discs, six years after the Veteran completed his active service. While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A VA examination was provided to the Veteran in August 2016.  The examiner met with the Veteran in person, reviewed the Veteran's service treatment records and prior VA examinations, and physically examined the Veteran.  

The VA examiner determined that despite the Veteran's incidents of back pain in January 1989 and May 1989, the service treatment records do not establish that the Veteran suffered from any permanent residual effects of those incidents, or incurred a chronic disability while in service.  In addition, the VA examiner noted the Veteran's report of medical history did not identify any back condition, and that the Veteran answered "no" to the question of recurrent back pain.  Finally, the VA examiner concluded the Veteran's low back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The Board finds this well-reasoned opinion to have substantial probative value.

In accordance with remand instructions, the VA examiner also specifically discussed the 1997 x-ray showing disc space narrowing in the Veteran's low back, and a November 2006 MRI showing degenerative disc disease.  The VA examiner concluded she was unable to determine, without resorting to mere speculation, if those incidents indicated the Veteran's degenerative disc disease was service-connected.  In her rationale, the VA examiner noted that a determination could not be reached on those incidents because a more recent examination, conducted in November 2013, indicated the Veteran's low back was negative for any injury causing degenerative disc disease.  This portion of the opinion is adequate because the examiner explained why an opinion regarding the 1997 x-ray and November 2006 MRI could not be provided without speculation.  However, it is not probative evidence either in favor of or against the Veteran's claim.  

VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant.  That assessment is inherent in a finding that the duty to assist has been fulfilled.  See Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) (Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); see also Roberts v. West, 13 Vet.App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive  . . . does not mean that the examination was inadequate.")

At his December 2013 VA examination, the Veteran asserted that his current low back disability is the result of an in-service injury.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.

However, determining the etiology of the Veteran's low back disability requires medical inquiry into internal physiological functioning.  With regard to the specific issue in this case, whether his low back disability is related to an in-service injury, falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.

Determining the etiology of the Veteran's low back disability requires medical inquiry into physiological functioning.  Such physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  

The VA examiner's opinion is more probative than the other evidence of record.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's low back disability.  See 38 C.F.R. § 3.303(d).  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Service connection for a low back disability is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


